Prize Energy Resources, L.P.,
                                                                   Co., Hunter Gas Gathering,
                                                                   Inc., Pat R. Rutherford Jr.,
                                                                           Michael G.


                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 27, 2015

                                       No. 04-13-00201-CV

BANK OF AMERICA, N.A. as Trustee of Bettye Baker Brown Trust, u/w, f/b/o William David
 Deiss, Bettye Baker Brown Trust u/w, f/b/o Diane Elizabeth Mysliweic, Bettye Baker Brown
       Trust u/w/, f/b/o Paula Jane Roberts, Dorothy Baker Shaw 1966 Trust, Baker E.,
                                          Appellants

                                                 v.

    PRIZE ENERGY RESOURCES, L.P., Prize Operating Company, Gruy Petroleum
Management Company n/k/a Cimarex Energy Co. of Colorado, Magnum Hunter Resources, Inc.,
Cimarex Energy Co., Hunter Gas Gathering, Inc., Pat R. Rutherford Jr., Michael G. Rutherford,
                                           Rut,
                                       Appellees

                  From the 343rd Judicial District Court, McMullen County, Texas
                                 Trial Court No. M05-0002-CV-C
                         Honorable Michael E. Welborn, Judge Presiding

                                          ORDER
       Sitting:         Marialyn Barnard, Justice
                        Rebeca C. Martinez, Justice
                        Patricia O. Alvarez, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court